DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 18 February 2021 has been entered. Claims 1 and 14 have been amended. Claims 5, 7-11 and 15-18 have been cancelled. No claims have been added. Therefore, claims 1-4, 6, 12-14 and 19-29 are presently pending in this application.
Claims 1-4, 6, 12-14 and 19-29 are allowable based on the examiners reasons for allowance below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Angela Dremann on 23 February 2021.
The application has been amended as follows: 
In claim 1, line 8 replace “vanes narrows” with --vanes of the plurality of cascades narrows--. In lines 9-10 replace “end, and a” with --end, wherein the radially outward end of each of the diffuser vanes of the plurality of cascades is a furthest point from a center of the plate and the radially inward end of each of the diffuser vanes of the plurality of cascades is a closest point to the center of the plate, a--. In lines 12-15 replace “vanes, wherein a spacing between radially outward ends of each adjacent cascade of the plurality of cascades is narrower than a spacing between radially inward ends of each adjacent cascade of the plurality of cascades” with --vanes, and wherein a spacing between each pair of adjacent cascades of the plurality of cascades increases from narrow to wide as the each pair of adjacent cascades extend toward the center of the plate--.
In claim 14, line 8 replace “vanes narrows” with --vanes of the plurality of cascades narrows--. In lines 9-10 replace “end, and a” with --end, wherein the radially outward end of each of the diffuser vanes of the plurality of cascades is a furthest point from a center of the plate and the radially inward end of each of the diffuser vanes of the plurality of cascades is a closest point to the center of the plate, a--. In lines 13-15 replace “vanes, wherein a spacing between each cascade of the plurality of cascades increases from narrower to wider as the plurality of cascades approaches a center of the plate” with --vanes, and wherein a spacing between each pair of adjacent cascades of the plurality of cascades increases from narrow to wide as the each pair of adjacent cascades extend toward the center of the plate--.
Response to Arguments
Applicant’s arguments, see the remarks, filed 18 February 2021, with respect to the 35 U.S.C. 103 rejections of claims 1 and 14 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1 and 14 have been withdrawn. 
Reasons for Allowance
Claims 1-4, 6, 12-14 and 19-29 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the specific structure and functional recitation as claimed in amended claim 1, “A blower for a breathing apparatus comprising: a housing with an inlet and outlet, an impeller, a motor within the housing for rotating the impeller, a diffuser within the housing between the impeller and outlet, the diffuser comprising a plate with a plurality of diffuser vanes, wherein the diffuser vanes are arranged in a plurality of cascades on the plate, each cascade comprising a series of the diffuser vanes configured to accommodate movement of reverse airflow, wherein each of the diffuser vanes of the plurality of cascades narrows from a radially outward end to a radially inward end, wherein the radially outward end of each of the diffuser vanes of the plurality of cascades is a furthest point from a center of the plate and the radially inward end of each of the diffuser vanes of the plurality of cascades is a closest point to the center of the plate, a plurality of circumferential diffuser elements arranged proximate an outer perimeter of the diffuser plate and configured to direct airflow from a perimeter of the impeller to the plurality of diffuser vanes, and wherein a spacing between each pair of adjacent cascades of the plurality of cascades increases from narrow to wide as the each pair of adjacent cascades extend toward the center of the plate”.
The closet prior arts of record are Mebasser et al. (2014/0069432 A1) and Schneider (2,576,700 A).
In figures 2-9 Mebasser discloses a blower 100 for a breathing apparatus comprising: a housing 120 with an inlet 123 and outlet 125, an impeller 180, a motor 140 within the housing 120 for rotating the impeller 180 (see para. [0141]), a diffuser 124/129 within the housing 120 between the impeller 180 and outlet 125 (see figs. 2 and 8), the diffuser 124/129 comprising a plate 124 with a plurality of diffuser vanes 129 and that airflow is directed from a perimeter of the impeller 180 to the plurality of diffuser vanes 129 (see figs. 5 and 9 and paras. [0158]-[0161]).
In figure 13 Schneider discloses that a plurality of diffuser vanes 25’/28’/30a are arranged in a plurality of cascades on the plate, each cascade comprising a series of the diffuser vanes 25’/28’/30a configured to accommodate movement of reverse airflow (see fig. 13 and col. 4, lines 25-34), wherein each of the diffuser vanes 25’/28’/30a narrows from a radially outward end to a radially inward end (see fig. 13 of Schneider), and a plurality of circumferential diffuser elements arranged proximate an outer perimeter of the diffuser plate and configured to direct airflow to the plurality of diffuser vanes 25’/28’/30a (see fig. 13 and col. 4, lines 25-34 and col. 5, lines 26-33), wherein a spacing between each cascade of the plurality of cascades increases from narrower to wider as the plurality of cascades approaches a center of the plate (see fig. 13). 
	Mebasser does not, neither alone or in combination with Schneider, disclose the limitations of “wherein the radially outward end of each of the diffuser vanes of the plurality of cascades is a furthest point from a center of the plate and the radially inward end of each of the diffuser vanes of the plurality of cascades is a closest point to the 
Therefore, the prior art does not disclose the limitations as recited in amended claim 1 which has been found allowable since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure. Claim 14 recites similar limitations and is allowable for the above reasons. Therefore claims 1-4, 6, 12-14 and 19-29 are allowable as recited in the examiner’s amendment above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785